DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-18, in the reply filed on 02/28/2022 is acknowledged.
Claims 19 and 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected electronic component product, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/28/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “step” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholders are not preceded by any structural modifier. Such claim limitations are: “forming a base electrode on the extended surface of the ceramic element body so as to be connected to the inner electrode through an electrode forming method using a conductive paste or a dry plating method” and “forming a plating electrode on the base electrode and the reformed portion through a wet plating method” (claim 1, lines 6-8 and 12-13, respectively); as well as “the wet plating method is an electrolytic plating method” (claims 9 and 17, line 2 for both claims); and “the wet plating method is an electroless plating method” (claims 10 and 18, line 2 for both claims).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitations have been presumed to invoke 35 U.S.C. 112, sixth paragraph, because they meet the following 3-prong analysis:
(A) The claim limitations use the phrase “means for” or “step for” or a generic replacement therefore: the phrase “method” is held to convey the same weight and meaning as “step” because it does not present an actual action, but instead simply implies that a step or series of steps (i.e. a method) is intended.
(B) The “means for” or “step for” is modified by functional language: the language to “forming a base electrode on the extended surface of the ceramic element body so as to be connected to the inner electrode”, “forming a plating electrode on the base electrode and the reformed portion”, “electrolytic plating” and “electroless plating” are each functional language, but do not actually provide the details of how the purported steps/method is/are performed.
(C) The phrase “means for” or “step for” is not modified by sufficient structure, material, or acts for achieving the specified function. In this instance, there are no apparatuses, devices or tools disclosed in the claims which would be capable of performing the method of the 112(f) limitations. Is a plating bath used? Or a deposition nozzle? Neither do the claims indicate what materials are being used by the method steps. In these instances, no structural detail is provided in the claims.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 1 is objected to because of the following informalities: “for forming a plating electrode…” (line 12; emphasis added). The word “for” in this recitation appears to be a typographical error, as it implies missing language or steps; however, the claim appears to stand on its own without the “for” at all. The claim should recite: “forming a plating electrode” Appropriate correction is required.
Claim 6 is objected to because of the following informalities: “the reformed portion is formed at a position on another surface of the ceramic element body adjacent to the extended surface and close to the extended surface” (lines 3-4; emphasis added). The recitation of “another surface” in this claim should depend from the “another surface” from claim 1, therefore, to avoid antecedent basis issues, claim 6 should recite: “a position on the another surface”. The language to the position being “adjacent to” and “close to” the “extended surface” is redundant, as “adjacent” and “close” are held to be synonymous and are not specially defined in the instant disclosure. The claim should be amended to recite: “the reformed portion is formed at a position on the another surface of the ceramic element body adjacent to the extended surface”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 discloses: “preparing the ceramic element body made of a sintered ceramic material containing a metal oxide, the ceramic element body having an inner electrode, part of the inner electrode being extended to an extended surface” (lines 3-5; emphasis added). The word “preparing” implies that a step or plural steps may be performed, but does not actually recite any action. As such, it is impossible to determine what is intended in the purported “preparing” step. Is the ceramic body formed? Is it sintered? Is an inner electrode provided? Is “preparing” simply intended to mean “providing”? The claim provides no answers to these questions and is thus found to be indefinite.
Claim 1 further discloses: “forming a base electrode on the extended surface of the ceramic element body so as to be connected to the inner electrode through an electrode forming method using a conductive paste or a dry plating method” (lines 6-8; emphasis added). This language is indefinite because it defines the purported method by reciting that other methods may or may not be performed. Accordingly, one cannot ascertain the scope or metes and bounds of the claim. A method of dry plating is entirely different than the use of conductive paste, and as such one is not informed as to the preferred steps of the method of the claims. These are not Markush alternatives but instead amount to implications of distinct methods in the same claim and thus the claim is further found to be indefinite.
Claim 1 still further discloses: “forming a reformed portion by locally heating part of another surface of the ceramic element body adjacent to the extended surface and by reducing part of the metal oxide” (lines 12-13; emphasis added). This language is confusing, because it is either a typographical error or it omits features intended to be claimed with regards to the method performed. It appears, as best understood, that this language instead intends “forming a reformed portion by locally heating part of another surface of the ceramic element body adjacent to the extended surface and by a reduction reaction which reduces part of the metal oxide”.
Claims 2-18 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 1.
Claims 4 and 5 are also further rejected as indefinite. The claims both disclose: “method of manufacturing the electronic component according to Claim 1, wherein the electrode forming method using the conductive paste is a method in which…” (lines 1-3; emphasis added). A reasonable interpretation of the improper alternative language of claim 1 could result in a “dry plating method” being used instead of a “conductive paste”. According to that reasonable interpretation of claim 1, there is a lack of antecedent basis for this limitation in the claims.
Claims 12 and 13 are also further rejected as indefinite. The claims both disclose: “method of manufacturing the electronic component according to Claim 2, wherein the electrode forming method using the conductive paste is a method in which…” (lines 1-3; emphasis added). These claims are indefinite for the same reasons as claims 4 and 5, above.
Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The most relevant prior art is cited in the record, including the concurrently attached PTO-892. Of those references, Saruban et al. (US 8,547,683 B2) is held to be the most closely related. The Examiner considered a 103 rejection to Saruban in view of Abe et al. (US 6,311,390 B1), however neither reference apparently intends any step or method of forming a reformed portion by locally heating part of another surface of the ceramic element body adjacent to the extended surface and by reducing (i.e. reduction reaction) part of the metal oxide”. There would be no reasonable rationale for combining the methods of those two references with another method that teaches the reduction reaction on a similar product. Such a rejection would improperly rely upon hindsight reasoning. The other most pertinent art is to Koto et al. (US 2011/0012707 A1); however, that reference does not disclose any internal electrodes or connections between an internal electrode and any base electrode or plating electrode. Kim et al. (US 2015/0083475 A1) is also pertinent, as it discloses a local heating to cause via holes in a body to enable connection between internal and external electrodes; however, it does not cure the above deficiencies. The remaining cited prior art either discloses the same features as detailed above, or generally indicates the state of the art at the time of filing, but the references do not disclose or teach the missing limitations from the above cited art.
Maki et al. (US 2016/0372255 A1) apparently discloses all of the limitations of claim 1; however, that reference is subject to exception to 102 rejection, because it is presented by the same assignee and all of the inventors of the instant invention were listed in the Maki reference as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729